Name: Commission Regulation (EEC) No 3045/85 of 31 October 1985 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 290/42 Official Journal of the European Communities 1 . 11 . 85 COMMISSION REGULATION (EEC) No 3045/85 of 31 October 1985 fixing the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1976/85 (2), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5(1 ) of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 2468/85 (3), as last amended by Regulation (EEC) No 2886/85 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2468/85 HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 66,107 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 1 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 211 , 31 . 7 . 1981 , p. 2. O OJ No L 186, 19 . 7 . 1985, p. 1 . O OJ No L 234, 31 . 8 . 1985, p. 40 . (4) OJ No L 277, 17. 10 . 1985, p. 29 .